Exhibit 10.23

 

STANDARD FORM

 

AT HOME GROUP INC. 2016 Equity Incentive Plan

RESTRICTED STOCK UNIT - Notice of Grant

 

At Home Group Inc. (the “Company”), a Delaware corporation, hereby grants to the
Grantee set forth below (the “Grantee”) Restricted Stock Units (the “Restricted
Stock Units”), pursuant to the terms and conditions of this Notice of Grant (the
“Notice”), the Restricted Stock Unit Award Agreement (reference number 2017-A)
attached hereto as Exhibit A (the “Award Agreement”), and the At Home Group Inc.
2016 Equity Incentive Plan (the “Plan”).  Capitalized terms used but not defined
herein shall have the meaning attributed to such terms in the Award Agreement
or, if not defined therein, in the Plan, unless the context requires
otherwise.  Each Restricted Stock Unit represents the right to receive one (1)
Share at the time and in the manner set forth in Section ‎4 of the Award
Agreement.

 

Date of Grant:

[●]

 

 

Name of Grantee:

[●]

 

 

Number of

 

Restricted Stock Units:

[●] Shares

 

 

Vesting:

The Restricted Stock Units shall vest pursuant to the terms and conditions set
forth in Section ‎3 of the Award Agreement.

Vesting Start Date

[●]

 

The Restricted Stock Units shall be subject to the execution and return of this
Notice by the Grantee to the Company within 30 days of the date hereof
(including by utilizing an electronic signature and/or web-based approval and
notice process or any other process as may be authorized by the Company). By
executing this Notice, the Grantee acknowledges that his or her agreement to the
covenants set forth in Section ‎6 of the Award Agreement is a material
inducement to the Company in granting this Award to the Grantee.

 

This Notice may be executed by facsimile or electronic means (including, without
limitation, PDF) and in one or more counterparts, each of which shall be
considered an original instrument, but all of which together shall constitute
one and the same agreement, and shall become binding when one or more
counterparts have been signed by each of the parties hereto and delivered to the
other party hereto.

 

[Signature Page Follows]

 

 





--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Notice of Grant as of
the Date of Grant set forth above.

 

 

AT HOME GROUP INC.

 

 

 

By:

 

 

Name:

Mary Jane Broussard

 

Title:

General Counsel and Corporate Secretary

 

 

 

GRANTEE

 

 

 

By:

 

 

Name:

[●]

 

 

 



[Signature Page to Notice of Restricted Stock Unit Grant for At Home Group Inc.
2016 Equity Incentive Plan]

--------------------------------------------------------------------------------

 

 

Exhibit A

 

AT HOME GROUP INC.

2016 Equity Incentive Plan

RESTRICTED STOCK UNIT

Award Agreement

 

Reference Number: 2017-A

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Award Agreement”) is entered
into by and among At Home Group Inc. (the “Company”) and the individual set
forth on the signature page to that certain Notice of Grant (the “Notice”) to
which this Award Agreement is attached.  The terms and conditions of the
Restricted Stock Units granted hereby, to the extent not controlled by the terms
and conditions contained in the Plan, shall be as set forth in the Notice and
this Award Agreement.  Capitalized terms used but not defined herein shall have
the meaning attributed to such terms in the Notice or, if not defined therein,
in the Plan, unless the context requires otherwise.

 

1.



No Right to Continued Employee Status or Consultant Service

 

Nothing contained in this Award Agreement shall confer upon the Grantee the
right to the continuation of his or her Employee status, or, in the case of a
Consultant or Director, to the continuation of his or her service arrangement,
or in either case to interfere with the right of the Company or any of its
Subsidiaries or other Affiliates to Terminate the Grantee.

 

2.



Term of Restricted Stock Units

 

This Award Agreement shall remain in effect until the Restricted Stock Units
have fully vested and been settled or been forfeited by the Grantee as provided
in this Award Agreement.

 

3.



Vesting of Restricted Stock Units.    

Subject to the remainder of this Section ‎3, twenty-five percent (25%) of the
Restricted Stock Units shall vest on each of the first four (4) anniversaries of
the Vesting Start Date, subject to the Grantee’s not having Terminated prior to
such applicable anniversary, such that the Restricted Stock Units shall become
fully (100%) vested upon the fourth anniversary of the Vesting Start Date.    If
the Grantee Terminates for any reason, the portion of the Restricted Stock Units
that has not vested as of such date shall terminate upon such Termination and be
deemed to have been forfeited by the Grantee without consideration.

4.



Settlement

 

Within thirty (30) days following the date on which any portion of the
Restricted Stock Units vest pursuant to Section ‎3 of this Award Agreement, the
Company shall deliver to the Grantee one (1) Share in settlement of each
Restricted Stock Unit that becomes vested on such vesting date.

 





 

--------------------------------------------------------------------------------

 

 

5.



Termination of Service 

 

If the Grantee incurs a Termination for any reason, whether voluntarily or
involuntarily, then the portion of the Restricted Stock Units that have not
previously vested shall terminate as of the date of the Grantee’s Termination.
If the Grantee incurs a Termination for Cause, then the Restricted Stock Units
(whether or not vested) shall be forfeited and terminate immediately without
consideration upon the effective date of such Termination for Cause.

 

6.



Prohibited Activities 

 

(a) No Sale or Transfer. Unless otherwise required by law, the Restricted Stock
Units shall not be (i) sold, transferred or otherwise disposed of, (ii) pledged
or otherwise hypothecated or (iii) subject to attachment, execution or levy of
any kind, other than by will or by the laws of descent or distribution;
provided,  however, that any transferred Restricted Stock Units will be subject
to all of the same terms and conditions as provided in the Plan and this Award
Agreement and the Grantee’s estate or beneficiary appointed in accordance with
the Plan will remain liable for any withholding tax that may be imposed by any
federal, state or local tax authority.

 

(b) Right to Terminate Restricted Stock Units and Recovery. The Grantee
understands and agrees that the Company has granted the Restricted Stock Units
to the Grantee to reward the Grantee for the Grantee’s future efforts and
loyalty to the Company and its Affiliates by giving the Grantee the opportunity
to participate in the potential future appreciation of the
Company.  Accordingly, if (a) the Grantee materially violates the Grantee’s
obligations relating to the non-disclosure or non-use of confidential or
proprietary information under any Restrictive Agreement to which the Grantee is
a party, or (b) the Grantee materially breaches or violates the Grantee’s
obligations relating to non-disparagement under any Restrictive Agreement to
which the Grantee is a party, or (c) the Grantee engages in any activity
prohibited by Section ‎6 of this Award Agreement, or (d) the Grantee materially
breaches or violates any non-solicitation obligations under any Restrictive
Agreement to which the Grantee is a party, or (e) the Grantee breaches or
violates any non-competition obligations under any Restrictive Agreement to
which the Grantee is a party, or (f) the Grantee is convicted of a felony
against the Company or any of its Affiliates, then, in addition to any other
rights and remedies available to the Company, the Company shall be entitled, at
its option, exercisable by written notice, to terminate the Restricted Stock
Units (including the vested portion of the Restricted Stock Units) without
consideration, which shall be of no further force and effect.  “Restrictive
Agreement” shall mean any agreement between the Company or any Subsidiary and
the Grantee that contains non-competition, non-solicitation, non-hire,
non-disparagement, or confidentiality restrictions applicable to the Grantee.

 

(c) Other Remedies. The Grantee specifically acknowledges and agrees that its
remedies under this Section ‎6 shall not prevent the Company or any Subsidiary
from seeking injunctive or other equitable relief in connection with the
Grantee’s breach of any Restrictive Agreement.  In the event that the provisions
of this Section ‎6 should ever be deemed to exceed the limitation provided by
applicable law, then the Grantee and the Company agree that such provisions
shall be reformed to set forth the maximum limitations permitted.





 

--------------------------------------------------------------------------------

 

 

7.



No Rights as Stockholder

 

The Grantee shall have no rights as a stockholder with respect to the Shares
covered by the Restricted Stock Units until the effective date of issuance of
the Shares and the entry of the Grantee’s name as a shareholder of record on the
books of the Company following delivery of the Shares in settlement of the
Restricted Stock Units.

 

8.



Taxation Upon Settlement of the Restricted Stock Units; Tax Withholding;
Parachute Tax Provisions

 

The Grantee understands that the Grantee will recognize income, for Federal,
state and local income tax purposes, as applicable, in respect of the vesting
and/or settlement of the Restricted Stock Units. The acceptance of the Shares by
the Grantee shall constitute an agreement by the Grantee to report such income
in accordance with then applicable law and to cooperate with Company and its
subsidiaries in establishing the amount of such income and corresponding
deduction to the Company and/or its subsidiaries for its income tax purposes.

 

The Grantee is responsible for all tax obligations that arise as a result of the
vesting and settlement of the Restricted Stock Units. The Company may withhold
from any amount payable to the Grantee an amount sufficient to cover any
Federal, state or local withholding taxes which may become required with respect
to such vesting and settlement or take any other action it deems necessary to
satisfy any income or other tax withholding requirements as a result of the
vesting and settlement of the Restricted Stock Units. The Company shall have the
right to require the payment of any such taxes and require that the Grantee, or
the Grantee’s beneficiary, to furnish information deemed necessary by the
Company to meet any tax reporting obligation as a condition to delivery of any
Shares pursuant to settlement of the Restricted Stock Units. The Grantee may pay
his or her withholding tax obligation in connection with the vesting and
settlement of the Restricted Stock Units, by making a cash payment to the
Company.  In addition, the Committee, in its sole discretion, may allow the
Grantee, to pay his or her withholding tax obligation in connection with the
vesting and settlement of the Restricted Stock Units, by (x) having withheld a
portion of the Shares then issuable to him or her upon settlement of the
Restricted Stock Units or (z) surrendering Shares that have been held by the
Grantee for at least six (6) months (or such lesser period as may be permitted
by the Committee) prior to the settlement of the Restricted Stock Units, in each
case having an aggregate Fair Market Value equal to the withholding taxes.   

 

In connection with the grant of the Restricted Stock Units, the parties wish to
memorialize their agreement regarding the treatment of any potential golden
parachute payments as set forth in Exhibit A attached hereto.

 

9.



Securities Laws

 

Upon the acquisition of any Shares pursuant to the settlement of the Restricted
Stock Units, the Grantee will make such written representations, warranties, and
agreements as the Committee may reasonably request in order to comply with
securities laws or with this Award Agreement. Grantee hereby agrees not to
offer, sell or otherwise attempt to dispose of any Shares issued to the Grantee
upon settlement of the Restricted Stock Units in any way which would: (x)
require the Company





 

--------------------------------------------------------------------------------

 

 

to file any registration statement with the Securities and Exchange Commission
(or any similar filing under state law or the laws of any other county) or to
amend or supplement any such filing or (y) violate or cause the Company to
violate the Securities Act of 1933, as amended, the Securities Exchange Act of
1934, as amended, the rules and regulations promulgated thereunder, or any other
Federal, state or local law, or the laws of any other country. The Company
reserves the right to place restrictions on any Shares the Grantee may receive
as a result of the settlement of the Restricted Stock Units.

 

10.



Modification, Amendment, and Termination of Restricted Stock Units

 

This Award Agreement may not be modified, amended, terminated and no provision
hereof may be waived in whole or in part except by a written agreement signed by
the Company and the Grantee and no modification shall, without the consent of
the Grantee, alter to the Grantee’s material detriment or materially impair any
rights of the Grantee under this Award Agreement except to the extent permitted
under the Plan.

 

11.



Notices

 

Unless otherwise provided herein, any notices or other communication given or
made pursuant to the Notice, this Award Agreement or the Plan shall be in
writing and shall be deemed to have been duly given (i) as of the date
delivered, if personally delivered (including receipted courier service) or
overnight delivery service, with confirmation of receipt; (ii) on the date the
delivering party receives confirmation, if delivered by facsimile to the number
indicated or by email to the address indicated or through an electronic
administrative system designated by the Company; (iii) one (1) business day
after being sent by reputable commercial overnight delivery service courier,
with confirmation of receipt; or (iv) three (3) business days after being mailed
by registered or certified mail, return receipt requested, postage prepaid and
addressed to the intended recipient as set forth below:

 

(a) If to the Company at the address below:  

 

At Home Group Inc.

1600 East Plano Parkway

Plano, Texas 75074

Attn: General Counsel

Phone: (972) 265-6227

 

(b) If to the Grantee, at the most recent address, facsimile number or email
contained in the Company’s records.

 

12.



Award Agreement Subject to Plan and Applicable Law

 

This Award Agreement is made pursuant to the Plan and shall be interpreted to
comply therewith. A copy of the Plan is attached hereto. Any provision of this
Award Agreement inconsistent with the Plan shall be considered void and replaced
with the applicable provision of the Plan. The Plan shall control in the event
there shall be any conflict between the Plan, the Notice, and this Award





 

--------------------------------------------------------------------------------

 

 

Agreement, and it shall control as to any matters not contained in this Award
Agreement. The Committee shall have authority to make constructions of this
Award Agreement, and to correct any defect or supply any omission or reconcile
any inconsistency in this Award Agreement, and to prescribe rules and
regulations relating to the administration of this Award and other Awards
granted under the Plan.

 

This Award Agreement shall be governed by the laws of the State of Delaware,
without regard to the conflicts of law principles thereof, and subject to the
exclusive jurisdiction of the courts therein. The Grantee hereby consents to
personal jurisdiction in any action brought in any court, federal or state,
within the State of Delaware having subject matter jurisdiction in the matter.

 

13.



Section 409A

 

The Restricted Stock Units are intended to be exempt from Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and, accordingly, to the
maximum extent permitted, this Award Agreement shall be interpreted to be exempt
from Section 409A of the Code or, if not exempt, in compliance
therewith.  Nothing contained herein shall constitute any representation or
warranty by the Company regarding compliance with Section 409A of the Code.  The
Company shall have no obligation to take any action to prevent the assessment of
any additional income tax, interest or penalties under Section 409A of the Code
on any Person and the Company, its Subsidiaries and Affiliates, and each of
their respective employees and representatives, shall have no liability to the
Grantee with respect thereto.

 

14.



Headings and Capitalized Terms

 

Unless otherwise provided herein, capitalized terms used herein that are defined
in the Plan and not defined herein shall have the meanings set forth in the
Plan. Headings are for convenience only and are not deemed to be part of this
Award Agreement. Unless otherwise indicated, any reference to a Section herein
is a reference to a Section of this Award Agreement.

 

15.



Severability and Reformation

 

If any provision of this Award Agreement shall be determined by a court of law
of competent jurisdiction to be unenforceable for any reason, such
unenforceability shall not affect the enforceability of any of the remaining
provisions hereof; and this Award Agreement, to the fullest extent lawful, shall
be reformed and construed as if such unenforceable provision, or part thereof,
had never been contained herein, and such provision or part thereof shall be
reformed or construed so that it would be enforceable to the maximum extent
legally possible.

 

16.



Binding Effect

 

This Award Agreement shall be binding upon the parties hereto, together with
their personal executors, administrator, successors, personal representatives,
heirs and permitted assigns.





 

--------------------------------------------------------------------------------

 

 

17.



Entire Agreement

 

This Award Agreement, together with the Plan, supersedes all prior written and
oral agreements and understandings among the parties as to its subject matter
and constitutes the entire agreement of the parties with respect to the subject
matter hereof.  If there is any conflict between the Notice, this Award
Agreement and the Plan, then the applicable terms of the Plan shall govern.

 

18.



Waiver

 

Waiver by any party of any breach of this Award Agreement or failure to exercise
any right hereunder shall not be deemed to be a waiver of any other breach or
right whether or not of the same or a similar nature. The failure of any party
to take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

 

 



 

--------------------------------------------------------------------------------

 

 

Exhibit A

 

PARACHUTE TAX PROVISIONS

 

This Exhibit A sets forth the terms and provisions applicable to the Grantee
pursuant to the provisions of Section ‎8 of the Award Agreement.  This Exhibit A
shall be subject in all respects to the terms and conditions of the Award
Agreement. 

 

(a)To the extent that the Grantee, would otherwise be eligible to receive a
payment or benefit pursuant to the terms of this Award Agreement, any employment
or other agreement with the Company or any Subsidiary or otherwise in connection
with, or arising out of, the Grantee’s employment with the Company or a change
in ownership or effective control of the Company or of a substantial portion of
its assets (any such payment or benefit, a “Parachute Payment”), that a
nationally recognized United States public accounting firm selected by the
Company (the “Accountants”) determines, but for this sentence would be subject
to excise tax imposed by Section 4999 of the Code (the “Excise Tax”), subject to
clause (c) below, then the Company shall pay to the Grantee whichever of the
following two alternative forms of payment would result in the Grantee’s
receipt, on an after-tax basis, of the greater amount of the Parachute Payment
notwithstanding that all or some portion of the Parachute Payment may be subject
to the Excise Tax: (1) payment in full of the entire amount of the Parachute
Payment (a “Full Payment”), or (2) payment of only a part of the Parachute
Payment so that the Grantee receives the largest payment possible without the
imposition of the Excise Tax (a “Reduced Payment”).

 

(b)If a reduction in the Parachute Payment is necessary pursuant to clause (a),
then the reduction shall occur in the following order: (1) cancellation of
acceleration of vesting on any equity awards for which the exercise price
exceeds the then fair market value of the underlying equity; (2) reduction of
cash payments (with such reduction being applied to the payments in the reverse
order in which they would otherwise be made, that is, later payments shall be
reduced before earlier payments); and (3) cancellation of acceleration of
vesting of equity awards not covered under (1) above; provided,  however, that
in the event that acceleration of vesting of equity awards is to be cancelled,
acceleration of vesting of full value awards shall be cancelled before
acceleration of options and stock appreciation rights and within each class such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of such equity awards, that is, later equity awards shall be canceled
before earlier equity awards; and provided,  further, that to the extent
permitted by Code Section 409A and Sections 280G and 4999 of the Code, if a
different reduction procedure would be permitted without violating Code Section
409A or losing the benefit of the reduction under Sections 280G and 4999 of the
Code, the Grantee may designate a different order of reduction.

 

(c)For purposes of determining whether any of the Parachute Payments
(collectively the “Total Payments”) will be subject to the Excise Tax and the
amount of such Excise Tax, (i) the Total Payments shall be treated as “parachute
payments” within the meaning of Section 280G(b)(2) of the Code, and all
“parachute payments” in excess of the “base amount” (as defined under Section
280G(b)(3) of the Code) shall be treated as subject to the Excise Tax, unless
and except to the extent that, in the opinion of the Accountants, such Total
Payments (in whole or in part):  (1) do not constitute “parachute payments,”
including giving effect to the recalculation of





 

--------------------------------------------------------------------------------

 

 

stock options in accordance with Treasury Regulation Section 1.280G-1, Q&A 33,
(2) represent reasonable compensation for services actually rendered within the
meaning of Section 280G(b)(4) of the Code in excess of the “base amount” or (3)
are otherwise not subject to the Excise Tax, and (ii) the value of any non-cash
benefits or any deferred payment or benefit shall be determined by the
Accountants in accordance with the principles of Section 280G of the Code.

 

(d)All determinations hereunder shall be made by the Accountants, which
determinations shall be final and binding upon the Company and the Grantee.

 

(e)The federal tax returns filed by the Grantee (and any filing made by a
consolidated tax group which includes the Company) shall be prepared and filed
on a basis consistent with the determination of the Accountants with respect to
the Excise Tax payable by the Grantee.  The Grantee shall make proper payment of
the amount of any Excise Tax, and at the request of the Company, provide to the
Company true and correct copies (with any amendments) of his or her federal
income tax return as filed with the Internal Revenue Service, and such other
documents reasonably requested by the Company, evidencing such payment (provided
that the Grantee may delete information unrelated to the Parachute Payment or
Excise Tax and provided,  further that the Company at all times shall treat such
returns as confidential and use such return only for purpose contemplated by
this paragraph). 

 

(f)In the event of any controversy with the Internal Revenue Service (or other
taxing authority) with regard to the Excise Tax, the Grantee shall permit the
Company to control issues related to the Excise Tax (at its expense), provided
that such issues do not potentially materially adversely affect the Grantee but
the Grantee shall control any other issues.  In the event that the issues are
interrelated, the Grantee and the Company shall in good faith cooperate so as
not to jeopardize resolution of either issue.  In the event of any conference
with any taxing authority as to the Excise Tax or associated income taxes, the
Grantee shall permit the representative of the Company to accompany the Grantee,
and the Grantee and his representative shall cooperate with the Company and its
representative.

 

(g)The Company shall be responsible for all charges of the Accountants.

 

(h)The Company and the Grantee shall promptly deliver to each other copies of
any written communications, and summaries of any verbal communications, with any
taxing authority regarding the Excise Tax covered by this Exhibit A.

 

(i)Nothing in this Exhibit A is intended to violate the Sarbanes-Oxley Act of
2002 and to the extent that any advance or repayment obligation hereunder would
do so, such obligation shall be modified so as to make the advance a
nonrefundable payment to the Grantee and the repayment obligation null and void.

 

(j)Notwithstanding the foregoing, any payment or reimbursement made pursuant to
this Exhibit A shall be paid to the Grantee promptly and in no event later than
the end of the calendar year next following the calendar year in which the
related tax is paid by the Grantee or where no taxes are required to be
remitted, the end of the Grantee’s calendar year following the





 

--------------------------------------------------------------------------------

 

 

Grantee’s calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.

 

(k)The provisions of this Exhibit A shall survive the termination of the
Grantee’s employment with the Company for any reason and the termination of the
Award Agreement.

 

 

--------------------------------------------------------------------------------